


PURCHASE AND SALE AGREEMENT

AGREEMENT dated as of May 26, 2005, between McNab KC 3 Limited Partnership, a
Massachusetts limited partnership (“Seller”), with an address of c/o The
Berkshire Group, One Beacon Street, Suite 1550, Boston, Massachusetts 02108,
Attention: Stephen C. Parthum, Telecopier No. 617-646-2374, and Bay Pompano
Beach, LLC, a Florida limited liability company (“Buyer”), with an address of
c/o Bay Communities, 4800 N. Federal Highway, Suite A-205, Boca Raton, Florida
33431, Attention: Valerie E. Kaan, Telecopier No. 561-391-4089.

In consideration of the mutual undertakings and covenants herein contained,
Seller and Buyer hereby covenant and agree as follows:

SECTION 1

SALE OF PROPERTY AND ACCEPTABLE TITLE

1.01      Agreement to Buy and to Sell; Property. Seller shall sell to Buyer,
and Buyer shall purchase from Seller, at the price and upon the terms and
conditions set forth in this Agreement the following:

(a)        that certain tract or parcel of land located at 4001 SW 15th Street,
Pompano Beach, Florida, more particularly described in Schedule A attached
hereto (the “Land”);

(b)        the two hundred seventy-six (276) unit apartment complex commonly
known as The Windward Lakes Apartments, which contains related improvements,
facilities, fixtures, amenities, structures, driveways and walkways, all of
which have been constructed on the Land (collectively, the “Improvements”);

(c)        all right, title and interest of Seller in and to any alleys, strips
or gores adjoining the Land, and any easements, rights-of-way or other interests
in, on, under or to, any land, highway, street, road, right-of-way or avenue,
open or proposed, in, on, under, across, in front of, abutting or adjoining the
Land, and all right, title and interest of Seller in and to any awards for
damage thereto by reason of a change of grade thereof;

(d)        the accessions, appurtenant rights, privileges, appurtenances and all
the estate and rights of Seller in and to the Land and the Improvements, as
applicable, or otherwise appertaining to any of the property described in the
immediately preceding clauses (a), (b) and/or (c);

(e)        the personal property listed in Schedule B attached hereto and all
other equipment, inventory and furnishings owned by Seller and located on or in
or used solely in connection with the Land and Improvements, excluding, however,
any computer equipment, computer software and computer hardware and excluding
the personal property, if any, listed on Schedule B-1 attached hereto
(collectively, the “Personal Property”); and

 

 

 


--------------------------------------------------------------------------------



 

 

(f)            all of Seller’s interest in the Leases (as hereinafter defined)
and any refundable security deposits thereunder, and all of Seller’s interest in
any intangible property now or hereafter owned by Seller and used solely in
connection with the Land, Improvements and Personal Property, including without
limitation the right to use any trade style or name now used in connection with
the same, any contract rights, licenses, permits and approvals, escrow or
security deposits, utility agreements or other rights related to the ownership
of or use and operation of the Property, as hereinafter defined.

All of the items described in subparagraphs (a), (b), (c), (d), (e) and (f)
above are collectively the “Property”.

1.02        Title. Seller shall convey to Buyer by special warranty deed (the
“Deed”), and Buyer shall accept the fee simple title to the Property in
accordance with the terms of this Agreement, and Buyer’s obligation to accept
said title shall be conditioned upon Buyer then being conveyed good and clear
record and marketable fee simple title to the Property, subject only to the
Permitted Exceptions (as hereinafter defined).

Lawyers Title Insurance Corporation (the “Title Insurer”) has delivered to Buyer
a Commitment For Title Insurance for an ALTA Owner’s Form B Title Insurance
Policy with such endorsements as Buyer shall reasonably require and legible
copies of all instruments and plans mentioned therein as exceptions to title
(all of such items are hereinafter collectively referred to as the
“Commitment”). The Commitment shall be in the amount of the Purchase Price (as
defined in Section 2.01 hereof). Should such Commitment contain any title
exceptions which are not acceptable to Buyer, in its sole discretion, Buyer
shall, prior to the expiration of the Inspection Period, notify Seller if any
such exceptions are unacceptable. If Buyer fails to so notify Seller of any
unacceptable exceptions as described above, the exceptions set forth in
Schedule B of the Commitment shall be deemed accepted by Buyer and included as
the “Permitted Exceptions”. If any exceptions are unacceptable to Buyer and
Buyer timely notifies Seller in writing of such fact as above provided, Seller,
in Seller’s sole discretion, shall have thirty (30) days from the date Seller
receives notice of such unacceptable exceptions to remove or cure such
exceptions, except with respect to the Monetary Liens (as hereinafter defined),
which Seller shall remove or cure at Closing with the proceeds from the Purchase
Price. Seller shall be deemed to have given notice to Buyer that Seller refuses
to cure any unacceptable exceptions, which Seller may so do in its sole
discretion, unless Seller, within ten (10) days after receipt of notice from
Buyer, shall notify Buyer in writing that Seller will attempt to cure such
unacceptable exceptions. If Seller fails or refuses to cure said unacceptable
exceptions within the time period above provided, Buyer may (a) terminate this
Agreement within ten (10) days after Seller gives notice, or is deemed to have
given notice, that Seller refuses to cure such unacceptable exceptions and the
Deposit shall be returned to Buyer, or (b) if Buyer fails to so terminate, Buyer
shall be deemed to have waived such exceptions and accept title subject thereto,
in which event there shall be no reduction in the Purchase Price.
Notwithstanding the foregoing, Seller, at its cost, shall be obligated to cure
or remove by Closing (i) all mortgages and deeds of trust against the Property,
(ii) mechanics’ and materialmen’s liens caused by Seller or its agents, (iii)
tax liens relating to the Property to the extent the taxes are then due and
payable, or (iv) other liens that can be removed by the payment of a sum
certain; provided, however, that the monetary amounts required to remove the
liens described in clauses (ii) and (iv) above do not in the aggregate exceed
Fifty Thousand and 00/100 Dollars ($50,000.00) (collectively, the

 

 

 


--------------------------------------------------------------------------------



 

“Monetary Liens”). If Seller does not satisfy or otherwise remove any Monetary
Liens from the Property at Closing, Buyer may discharge the same at Closing and
deduct the cost to do so from the Purchase Price and Seller shall cooperate with
Buyer in doing so.

1.03        Survey. Within two (2) days from the date hereof, Seller shall
furnish Buyer with a copy of the most recent as-built survey of the Property in
Seller’s possession (the “Prior Survey”), and on or before the expiration of the
Inspection Period, Buyer may obtain a current as-built survey (the “Survey”) of
the Land and the Improvements by a registered land surveyor.

Should the Prior Survey contain any encumbrances, encroachments or other survey
defects (collectively “Prior Survey Matters”) which are not acceptable to Buyer
in its sole discretion, Buyer shall, prior to the expiration of the Inspection
Period, notify Seller if any such Prior Survey Matters are unacceptable. In
addition, if Buyer obtains a New Survey, should the New Survey contain any
encumbrances, encroachments or other survey defects which do not appear on the
Prior Survey (collectively, “New Survey Matters”) and which are not acceptable
to Buyer in its sole discretion, Buyer shall, within five (5) days of Buyer’s
receipt of the New Survey but in any event not later than June 7, 2005, notify
Seller if any such New Survey Matters are unacceptable. (The Prior Survey
Matters and the New Survey Matters are referred to collectively as “Survey
Matters”). If Buyer does not obtain a New Survey or if Buyer fails to so notify
Seller of any unacceptable Survey Matters during the time period as described
above, all Survey Matters shall be deemed accepted by Buyer. If any Survey
Matters are unacceptable to Buyer and Buyer timely notifies Seller in writing of
such fact as above provided, Seller, in Seller’s sole discretion, shall have
thirty (30) days from the date Seller receives notice of such unacceptable
Survey Matters to cure such Survey Matters. Seller shall be deemed to have given
notice to Buyer that Seller refuses to cure any unacceptable Survey Matters,
which Seller may so do in its sole discretion, unless Seller, within ten (10)
days after receipt of notice from Buyer, shall notify Buyer in writing that
Seller will attempt to cure such unacceptable Survey Matters. If Seller fails or
refuses to cure said unacceptable Survey Matters within the time period
provided, Buyer may (a) terminate this Agreement within ten (10) days after
Seller gives notice, or is deemed to have given notice, that Seller refuses to
cure such unacceptable Survey Matters and the Deposit shall be returned to
Buyer, or (b) if Buyer fails to so terminate, Buyer shall be deemed to waive
such Survey Matters and accept title subject thereto, in which event there shall
be no reduction in the Purchase Price.

SECTION 2

PURCHASE PRICE, ACCEPTABLE FUNDS,

DEPOSIT AND ESCROW OF DEPOSIT

2.01        Purchase Price. The purchase price (“Purchase Price”) to be paid by
Buyer to Seller for the Property is Thirty-Four Million Seven Hundred
Twenty-Five Thousand and 00/100 Dollars ($34,725,000.00) subject to the
prorations and adjustments as hereinafter provided in this Agreement.

2.02        Payment of Monies. All monies payable under this Agreement, unless
otherwise specified in this Agreement, shall be paid by wire transfer.

 

 

 


--------------------------------------------------------------------------------



 

 

2.03        Payment of Purchase Price. The Purchase Price, subject to prorations
and adjustments, shall be paid as follows:

(a)            Five Hundred Thousand and 00/100 Dollars ($500,000.00) have been
paid as a deposit this day (the “Initial Deposit”);

(b)           Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) shall
be paid as an additional deposit on or before the expiration of the Inspection
Period (the “Additional Deposit”); and

(c)            Payment at Closing. At the consummation of the transaction
contemplated hereby (the “Closing”), Buyer shall deliver to Escrow Agent cash in
an amount equal to the Purchase Price less the amount of the Deposit held by the
Escrow Agent and subject to adjustments and apportionments as set forth herein.
The Purchase Price, as adjusted, shall be paid at Closing by wire transfer of
immediately available federal funds, transferred to the order or account of
Seller or such other person as Seller may designate in writing.

2.04        Deposit; Escrow Agent. The Initial Deposit shall be delivered by
Buyer to LandAmerica, National Accounts, Boston Office, 150 Federal Street,
Boston, Massachusetts 02110, Attention: Robert G. Soule, Esq. (the “Escrow
Agent”) simultaneously with the complete execution of this Agreement. In the
event Buyer does not elect to terminate this Agreement pursuant to Section 6.02
hereof, the Additional Deposit shall be delivered by Buyer to the Escrow Agent
on or before the expiration of the Inspection Period. (The Initial Deposit and
the Additional Deposit, together with interest accrued thereon, are collectively
referred to herein as the “Deposit”). Upon receipt from Buyer of the Deposit,
Escrow Agent shall invest the Deposit in an interest-bearing account or money
market fund acceptable to Buyer and Seller. All interest on the Deposit shall
accrue to Buyer, except as otherwise provided in Section 12.03 hereof. At the
Closing, Escrow Agent shall release the Deposit to Seller, which Deposit shall
be credited against the balance of the Purchase Price owed by Buyer to Seller.
Escrow Agent shall agree to hold and dispose of the Deposit in accordance with
the terms and provisions of this Agreement.

2.05        Escrow Provisions. By executing the Receipt as provided herein,
Escrow Agent hereby acknowledges receipt by Escrow Agent of the Initial Deposit
paid by Buyer to be applied on the Purchase Price of the Property under the
terms hereof. Escrow Agent agrees to hold, keep and deliver said Deposit and all
other sums delivered to it pursuant hereto in accordance with the terms and
provisions of this Agreement. Escrow Agent shall not be entitled to any fees or
compensation for its services in holding the Deposit hereunder. Escrow Agent
shall be liable only to hold said sums and deliver the same to the parties named
herein in accordance with the provisions of this Agreement, it being expressly
understood that by acceptance of this Agreement Escrow Agent is acting in the
capacity of a depository only and shall not be liable or responsible to anyone
for any damages, losses or expenses unless same shall have been caused by the
gross negligence or willful malfeasance of Escrow Agent. In the event of any
disagreement between Buyer and Seller resulting in any adverse claims and
demands being made in connection with or for the monies involved herein or
affected hereby, Escrow Agent shall be entitled to refuse to comply with any
such claims or demands so long as such disagreement may continue; and in so
refusing Escrow Agent shall make no delivery or other disposition of any of the
monies then held by it under the terms of this Agreement, and in so doing Escrow
Agent shall not become liable to

 

 

 


--------------------------------------------------------------------------------



 

anyone for such refusal; and Escrow Agent shall be entitled to continue to
refrain from acting until (a) the rights of the adverse claimants shall have
been finally adjudicated in a court of competent jurisdiction located in Broward
County, Florida, of the monies involved herein or affected hereby, or (b) all
differences shall have been adjusted by agreement between Seller and Buyer, and
Escrow Agent shall have been notified in writing of such agreement signed by the
parties hereto. Escrow Agent shall not be required to disburse any of the monies
held by it under this Agreement unless in accordance with either a joint written
instruction of Buyer and Seller or an Escrow Demand from either Buyer or Seller
in accordance with the provisions hereinafter. Upon receipt by Escrow Agent from
either Buyer or Seller (the “Notifying Party”) of any notice or request (the
“Escrow Demand”) to perform any act or disburse any portion of the monies held
by Escrow Agent under the terms of this Agreement, Escrow Agent shall give
written notice to the other party (the “Notified Party”). If within five (5)
days after the giving of such notice, Escrow Agent does not receive any written
objection to the Escrow Demand from the Notified Party, Escrow Agent shall
comply with the Escrow Demand. If Escrow Agent does receive written objection
from the Notified Party in a timely manner, Escrow Agent shall take no further
action until the dispute between the parties has been resolved pursuant to
either clause (a) or (b) above. Further Escrow Agent shall have the right at all
times to pay all sums held by it (i) to the appropriate party under the terms
hereof, or (ii) into any court of competent jurisdiction located in Broward
County, Florida, after a dispute between or among the parties hereto has arisen,
whereupon Escrow Agent’s obligations hereunder shall terminate.

Seller and Buyer jointly and severally agree to indemnify and hold harmless said
Escrow Agent from any and all costs, damages and expenses, including reasonable
attorneys’ fees, that said Escrow Agent may incur in its compliance of and in
good faith with the terms of this Agreement; provided, however, this indemnity
shall not extend to any act of gross negligence or willful malfeasance on the
part of the Escrow Agent.

SECTION 3

THE CLOSING

Except as otherwise provided in this Agreement, the delivery of all documents
necessary for the closing of this transaction pursuant to this Agreement (the
“Closing”) shall be conducted through an escrow administered by the Escrow Agent
or such other place as Seller and Buyer shall mutually agree, at 10:00 a.m.
local time on June 22, 2005, or such earlier date or place as Buyer and Seller
shall mutually agree in writing. It is agreed that time is of the essence of
this Agreement.

SECTION 4

SELLER’S PRE-CLOSING DELIVERIES

Seller shall furnish to Buyer, within two (2) days after the date hereof, for
inspection and approval by Buyer the following:

4.01        Leases. Seller shall provide Buyer with access on-site to the
originals of all leases and related lease files.

 

 

 


--------------------------------------------------------------------------------



 

 

4.02        Taxes. A copy of 2004 and 2005 (if available) real estate and
personal property tax statements for the Property.

4.03        Current Rent Roll. A list of the current rents now being collected
on each of the apartment units in the Improvements which includes: apartment
number, unit type, tenant name, commencement and termination dates, lease rent
and security deposits.

4.04        Service Contracts. Copies of all service, maintenance, supply and
management contracts affecting the use, ownership, maintenance and/or operation
of the Property.

4.05        Utility Bills. A detailed report of all utility bills (gas,
electric, water and sewer) relating to the Property for the immediately prior
twelve (12) month period.

4.06        Environmental Reports. Copies of the most recent environmental
report in Seller’s possession since the date of Seller’s acquisition of the
Property.

4.07        Operating Statements. Copies of the Operating Statements (unaudited)
for the Property for 2004 and 2005 year to date.

4.08        Certificate of Occupancy. Copies of the Certificates of Occupancy
for the Property, to the extent in Seller’s possession.

SECTION 5

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows:

5.01

Ownership. Seller is the sole owner of the Property.

5.02        Leases. As of the date of this Agreement there are no leases,
subleases, licenses or other rental agreements or occupancy agreements (written
or verbal) which grant any possessory interest in and to any space situated on
or in the Improvements or that otherwise give rights with regard to use of the
Improvements other than the leases (the “Leases”) described in Schedule C
attached hereto (the “Rent Roll”). The Rent Roll is true, accurate and complete
in all material respects as of the date hereof. Except as otherwise specifically
set forth in the Rent Roll or elsewhere in this Agreement:

(a)            to the best knowledge of Seller, the Leases are in full force and
effect and none of them has been modified, amended or extended;

(b)           Seller has neither sent written notice to any tenant of the
Property, nor received any notice from any such tenant, claiming that such
tenant, or Seller, as the case may be, is in default, which default remains
uncured;

(c)            to the knowledge of Seller, no action or proceeding instituted
against Seller by any tenant of any unit in the Property is presently pending;

 

 

 


--------------------------------------------------------------------------------



 

 

(d)           there are no security deposits or other deposits other than those
set forth in the Rent Roll;

(e)            no rent has been paid more than thirty (30) days in advance under
any lease of any unit in the Property other than as shown on the Rent Roll; and

(f)            no leasing commission shall be due for any period subsequent to
the Closing other than for tenants who have executed a lease prior to Closing
but do not move in until after the Closing, which commissions shall be paid by
Buyer.

5.03        Service and Management Contracts. Schedule D attached hereto lists
all services, maintenance, supply and management contracts (collectively,
“Service Contracts”) affecting the operation of the Property. Seller will
provide a notice of termination on the Closing Date for all Service Contracts
which can be terminated by notice without the payment of a termination fee
designated for termination by Buyer prior to the expiration of the Inspection
Period. In any event, Seller will terminate all management and leasing
agreements.

5.04        Ability to Perform. Seller has full power to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and this Agreement constitutes the legal, valid and binding obligation of Seller
enforceable in accordance with its terms. Except as set forth in this Agreement,
no order, permission, consent, approval, license, authorization, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority is required to authorize, or is required
in connection with, the execution, delivery and performance of this Agreement by
Seller or the taking by Seller of any action contemplated by this Agreement.

5.05        No Actions. Except as set forth on Schedule E attached hereto, and
except for tenant collection actions, if any, and tort claims, if any, which are
fully covered by insurance, there are no pending (or to Seller’s knowledge,
threatened in writing) legal actions or proceedings against or relating to
Seller or the Property.

5.06

No Violation Notice. Seller has not received written notice:

(a)            from any federal, state, county or municipal authority alleging
any fire, health, safety, building, pollution, environmental, zoning or other
violation of law in respect of the Property or any part thereof, which has not
been corrected;

(b)           of any condemnation of any part of the Property, or of the
widening, change of grade or limitation on use of streets abutting the same or
concerning any special taxes or assessments levied or to be levied against the
Property or any part thereof;

(c)            from any insurance company or bonding company of any defects or
inadequacies in the Property or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges therefor or of any termination or threatened termination of any
policy of insurance or bond; or

 

 

 


--------------------------------------------------------------------------------



 

 

(d)           of any change in the zoning classification of the Property or any
part thereof.

5.07        No Management Contracts, Employment Contracts, Unions, Pension
Plans. Seller has not entered into any management contracts, employment
contracts or labor union contracts and has not established any retirement,
pension or profit sharing plans relating to the operation or maintenance of the
Property which shall survive the Closing or for which Buyer shall have any
liability or obligation.

As used in this Agreement, or in any other agreement, document, certificate or
instrument delivered by Seller to Buyer, the phrase “to the knowledge of
Seller”, “to Seller’s knowledge” or any similar phrase shall mean the actual,
not constructive or imputed, knowledge of Stephen C. Parthum, Vice President,
and Terry Henry, Regional Operations Vice President, without any obligation on
their part to make any independent investigation of the matters being
represented and warranted, or to make any inquiry of any other persons, or to
search or examine any files, records, books, correspondence and the like.

At Closing, Seller shall represent and warrant to Buyer by delivering to Buyer a
certificate (the “Seller’s Representation Certificate”) certifying that all
representations and warranties of Seller in this Agreement remain true and
correct as of the Closing Date and all of the representations and warranties
contained herein shall be deemed remade by Seller effective as of the Closing
Date; provided, however, that to the extent that changes in facts or
circumstances after the date of this Agreement have occurred, Seller shall
promptly deliver written notice to Buyer of such facts or circumstances after
becoming aware of same (but in no event later than the Closing Date) and, the
Seller’s Representation Certificate may be revised at Closing to make exception
or qualification with respect to such matters as may be necessary for such
representations to remain true, but Buyer’s agreement to allow such amendment of
Seller’s Representation Certificate shall not affect or indicate any waiver of
any condition to Closing set forth in this Agreement, and Buyer may terminate
this Agreement and receive the Deposit, if Seller fails, for any reason, to
deliver Seller’s Representation Certificate at Closing without any material
change, except as to changes which are permitted pursuant to Section 8 hereof.

Buyer agrees to inform Seller promptly in writing if it discovers that any
representation or warranty of Seller is inaccurate in any material respect, or
if it believes that Seller has failed to deliver to Buyer any document or
material which it is obligated to deliver hereunder.

If Buyer notifies Seller prior to Closing that any representation or warranty
made in Section 5 is not true and correct in any material respect and Seller
fails to cure or remedy the same prior to Closing, Buyer may either (a)
terminate this Agreement and the Deposit shall be returned to Buyer, and neither
party shall have further rights or obligations pursuant to this Agreement,
except for Buyer’s obligation to repair any damage to the Property and to
indemnify Seller as set forth in Section 6.01; or (b) waive any such
representation or warranty and close the transaction without any reduction in
the Purchase Price.

If subsequent to Closing Buyer notifies Seller within three (3) months after
Closing that Buyer discovered post-closing that any representation or warranty
made in Section 5 was not true and correct in any material respect and
specifying the breach with particularity, subject to the

 

 

 


--------------------------------------------------------------------------------



 

limitations set forth in Section 16.02, Buyer shall have available all remedies
at law or in equity as a consequence thereof. If Buyer does not notify Seller of
the breach of any of its representations and warranties set forth in this
Section 5 within six (6) months after the Closing and institute a lawsuit
therefor in a court of competent jurisdiction within twelve (12) months after
the Closing, Buyer shall be deemed to have waived all of its rights to claim and
sue for any breach by Seller of any of its representations and warranties made
in this Section 5.

SECTION 6

INSPECTION PERIOD; ACCESS; PURCHASE “AS IS” FINANCE CONDITION

6.01        During the Inspection Period, Buyer and until the Closing Date, its
agents and representatives, shall be entitled to enter upon the Property (as
coordinated through Seller’s property manager), including all leased areas, upon
reasonable prior notice to Seller, to perform inspections and tests of the
Property, including surveys, environmental studies, examinations and tests of
all structural and mechanical systems within the Improvements, and to examine
the books and records of Seller and Seller’s property manager relating to the
Property. Before entering upon the Property, Buyer shall furnish to Seller
evidence of general liability insurance coverage in such amounts and insuring
against such risks as Seller may reasonably require. Notwithstanding the
foregoing, Buyer shall not be permitted to interfere unreasonably with Seller’s
operations at the Property or interfere unreasonably with any tenant’s occupancy
at the Property, and the scheduling of any inspections shall take into account
the timing and availability of access to tenants’ premises, pursuant to tenants’
rights under the Leases or otherwise. If Buyer wishes to engage in any testing
which will damage or disturb any portion of the Property, Buyer shall obtain
Seller’s prior consent thereto, which consent shall not be unreasonably
withheld. Without limiting the generality of the foregoing, Seller’s written
approval (which, notwithstanding the foregoing, may be granted, withheld or
conditioned in Seller’s sole discretion) shall be required prior to any testing
or sampling of surface or subsurface soils, surface water, groundwater or any
materials in or about the Improvements in connection with Buyer’s environmental
due diligence. Buyer shall repair any damage to the Property caused by any such
tests or investigations, and indemnify Seller from any and all liabilities,
claims, reasonable costs and expenses resulting therefrom. The foregoing
indemnification shall survive Closing or the termination of this Agreement.

6.02        The term “Inspection Period,” as used herein, shall mean the period
ending at 5:00 p.m. Boston time on May 31, 2005. Buyer shall have the right to
terminate this Agreement, in its sole discretion, by giving written notice of
such election to Seller on any day prior to and including the final day of the
Inspection Period, in which event the Deposit shall be returned forthwith to
Buyer and, except as expressly set forth herein, neither party shall have any
further liability or obligation to the other hereunder. In the absence of such
written notice, the contingency provided for in this Section 6.02 shall no
longer be applicable, Buyer shall be deemed to have waived its right to
terminate hereunder and this Agreement shall continue in full force and effect.
In the event Buyer timely elects to terminate this Agreement during the
Inspection Period as permitted above, and as additional consideration for Seller
granting Buyer the foregoing condition precedent, Buyer shall deliver to Seller
with Buyer’s notice of termination copies of all studies, surveys, plans,
investigations and reports obtained by or

 

 

 


--------------------------------------------------------------------------------



 

prepared by Buyer in connection with Buyer’s inspection of the Property. Buyer
makes no warranty or representation as to the accuracy of any information
contained in such documents.

6.03        EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD
AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES
OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”,
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT. BUYER HAS
NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, ANY PROSPECTUS DISTRIBUTED WITH RESPECT TO THE
PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL
ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT. BUYER ALSO ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
“AS-IS.”

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S AFFILIATED ENTITIES AND EACH OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS
(COLLECTIVELY, “SELLER AFFILIATES”)) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES,

 

 

 


--------------------------------------------------------------------------------



 

DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTY.

THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

6.04        Hazardous Materials. Buyer waives any rights or claims it may have
against Seller or any Seller Affiliates in connection with the presence of, or
any loss, cost or damage associated with, Hazardous Materials (as hereinafter
defined) in, on, above or beneath the Property or emanating therefrom. If at any
time after the Closing, any third party or any governmental agency seeks to hold
Buyer responsible for any loss, cost or damage arising from any Hazardous
Materials in, on, above or beneath the Property or for the violation of any
Hazardous Materials Laws, Buyer agrees that, except with respect to a release of
Hazardous Materials that was caused by Seller prior to the Closing Date, it
shall not (a) implead Seller, (b) bring a contribution action or similar action
against Seller, or (c) attempt in any way to hold Seller responsible with
respect to any such matter. The provisions of this Section 6.04 shall survive
the Closing. As used herein, “Hazardous Materials” shall mean and include, but
shall not be limited to any petroleum product, all hazardous or toxic
substances, wastes or substances and any substances or organisms (including mold
or fungi) which because of their quantitated concentration, chemical, or active,
flammable, explosive, infectious or other characteristics, constitute or may
reasonably be expected to constitute or contribute to a danger or hazard to the
health, safety or welfare of the general public or any occupants of the Building
or to the environment, including, without limitation, any hazardous or toxic
waste or substances which are included under or regulated by any applicable law
or regulation (whether now exiting or hereafter enacted or promulgated, as they
may be amended from time to time) including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), 42 U.S.C. §9601 et seq.; the Toxic Substance Control Act
(“TSCAS”), 15 U.S.C. §2601 et seq.; the Hazardous Materials Transportation Act,
49 U.S.C. §1802; the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
§9601, et seq.; the Clean Water Act (“CWA”), 33 U.S.C. §1251 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §300f et seq.; the Clean Air Act (“CAA”),
42 U.S.C. §7401 et seq., the Federal Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq., similar state laws and regulations adopted
thereunder (collectively, “Hazardous Materials Laws”). The provisions of this
Section shall survive Closing or any termination of this Agreement.

6.05        No Financial Representation. Seller has provided to Buyer certain
unaudited historical financial information regarding the Property relating to
certain periods of time in which Seller owned the Property. Seller and Buyer
hereby acknowledge that such information has been provided to Buyer and Buyer’s
request solely as illustrative material. Except for the representations
regarding the Rent Roll set forth in Section 5.02 hereof, Seller makes no
representation or warranty that such material is complete or accurate or that
Buyer will achieve

 

 

 


--------------------------------------------------------------------------------



 

similar financial or other results with respect to the operations of the
Property, it being acknowledged by Buyer that Seller’s operation of the Property
and allocations of revenues or expenses may be vastly different than Buyer may
be able to attain. Buyer acknowledges that it is a sophisticated and experienced
purchaser of real estate and further that Buyer has relied upon its own
investigation and inquiry with respect to the operation of the Property and
releases Seller from any liability with respect to such historical financial
information.

SECTION 7

INSURANCE

7.01        Maintenance of Insurance. Until the Closing, Seller shall maintain
its present insurance on the Property which insurance in respect of fire and
casualty shall be covered by a standard All-Risk Policy in the amounts as
currently insured. Subject to the provisions of Section 7.02, the risk of loss
in and to the Property shall remain vested in Seller until the Closing. Buyer
will obtain its own insurance on the Property at Closing.

7.02        Casualty or Condemnation. If prior to the Closing, the Improvements
or any material portion thereof (having a replacement cost equal to or in excess
of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) are damaged or
destroyed by fire or casualty, or any part of the Property is taken by eminent
domain by any governmental entity, then Buyer shall have the option, exercisable
by written notice given to Seller at or prior to the Closing, to terminate this
Agreement, whereupon all obligations of all parties hereto shall cease, the
Deposit shall be returned to Buyer and this Agreement shall be void and without
recourse to the parties hereto except for provisions which are expressly stated
to survive such termination. If Buyer does not elect to terminate this Agreement
or if such damage or destruction or taking has a replacement cost or is in an
amount of less than Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00),
Buyer shall proceed with the purchase of the Property without reduction or
offset of the Purchase Price, and in such case, unless Seller shall have
previously restored the Property to its condition prior to the occurrence of any
such damage or destruction, Seller shall pay over or assign to Buyer all amounts
received or due from, and all claims against, any insurance company or
governmental entity as a result of such destruction or taking and Buyer shall be
entitled to a credit against the Purchase Price equal to the deductible amount,
if applicable, under Seller’s insurance policy.

SECTION 8

SELLER’S OBLIGATIONS PRIOR TO CLOSING

Seller covenants that between the date of this Agreement and the Closing:

8.01        Leasing. Prior to the expiration of the Inspection Period, Seller
shall be entitled to enter into any new lease or enter into, amend, renew or
extend any existing Lease or terminate any Lease without Buyer’s consent, in
accordance with Seller’s customary practices. From and after the expiration of
the Inspection Period (provided Buyer has paid the Additional Deposit), Seller
shall not, without Buyer’s prior written consent, enter into any new lease for
an apartment unit with a first-time tenant; provided, however, with respect to
every apartment unit (the “Excess Units”) that becomes available for rent, in
excess of the greater of (a) the number of

 

 

 


--------------------------------------------------------------------------------



 

apartment units actually vacant as of the expiration of the Inspection Period,
or (b) seven (7) vacant apartment units, Buyer, or Buyer’s designee, shall enter
into an Excess Unit Lease for each of said Excess Units at the then current
market rental then being charged by Seller for the applicable apartment unit.
Each “Excess Unit Lease” shall be for a term of six (6) months, shall provide
for the first payment of Rent on the Closing Date and shall be in form attached
hereto as Schedule F. Notwithstanding the foregoing to the contrary, after the
expiration of the Inspection Period, Seller shall be entitled to enter into,
amend, renew or extend any Lease for an apartment unit with an existing tenant,
so long as the rent for the amended, renewal or extension term shall be
consistent with the current market rental then being charged for the applicable
apartment unit.

8.02        Continuation of Service Contracts. Seller shall not modify or amend
any Service Contract or enter into any new service contract for the Property,
without the prior written consent of Buyer which consent shall not be
unreasonably withheld or delayed provided such contract is terminable without
penalty by the then owner of the Property upon not more than thirty (30) days’
notice.

8.03        Replacement of Personal Property. No personal property included as
part of the Property shall be removed from the Property unless the same is
replaced with similar items of at least equal quality prior to the Closing.

8.04        Tax Procedure. Seller shall not withdraw, settle or otherwise
compromise any protest or reduction proceeding affecting real estate taxes
assessed against the Property for any fiscal period in which the Closing is to
occur or any subsequent fiscal period without the prior written consent of
Buyer. Real estate tax refunds and credits received after the Closing which are
attributable (a) to any fiscal period prior to the fiscal tax year during which
the Closing occurs shall be paid to Seller, and (b) to the fiscal tax year
during which the Closing occurs shall be apportioned between Seller and Buyer,
after deducting the expenses of collection thereof, based upon the relative time
periods each owns the Property, which obligation shall survive the Closing.

8.05        Access. Seller shall allow Buyer or Buyer’s representatives access
to the Property, the Leases and other documents required to be delivered under
this Agreement upon reasonable prior notice at reasonable times; provided Buyer
agrees that the original leases and all other original documents shall remain
on-site at the Property.

8.06        Additional Covenants. Between the date of this Agreement and the
Closing, Seller shall:

(a)            operate the Property substantially in accordance with Sellers’
past practices with respect to the Property, normal wear and tear and casualty
and condemnation excepted.

(b)           keep and perform all of the material obligations to be performed
by it as landlord under any Lease and as owner under any Service Contract;

(c)

not permit or consent to any new loans affecting the Property.

 

(d)

not deplete the supplies of the Property other than in the normal course;

 

 

 


--------------------------------------------------------------------------------



 

 

(e)            promptly notify Buyer of any condemnation, environmental, zoning
or other land use regulation proceedings, any notices of violations of any Laws
and any litigation that arises out of the ownership of the Property, in each
case to the extent Seller obtains knowledge thereof;

(f)            maintain the books and records for the Property prepared in the
ordinary course of business; and

(g)

not voluntarily create any new encumbrance or lien affecting the Property.

SECTION 9

SELLER’S CLOSING OBLIGATIONS

9.01        Closing, Deliveries and Obligations. At the Closing, Seller shall
deliver the following to Buyer:

(a)            Deed. The Deed, in form reasonably satisfactory to Buyer’s and
Seller’s counsel, duly executed and acknowledged, which conveys the Land and
Improvements to Buyer, subject only to Permitted Exceptions.

(b)           Bill of Sale and General Assignment. A limited warranty bill of
sale and general assignment, in form reasonably satisfactory to Buyer’s and
Seller’s counsel, which conveys all of Seller’s right, title and interest in and
to the tangible and intangible personal property.

(c)            Assignment of Leases and Security Deposits. An assignment and
assumption of the Leases (including the Excess Unit Leases) and Security
Deposits, including cross-material indemnities, in form reasonably satisfactory
to Buyer’s and Seller’s counsel.

(d)           Lease Records. Original copies of all Leases, and related
documents in the possession or under the control of Seller. Such records shall
include a schedule of all cash security deposits and a credit against the
Purchase Price in the amount of such security deposits held by Seller at the
Closing under the Leases together with appropriate instruments of transfer or
assignment with respect to any lease securities which are other than cash and a
schedule updating the Rent Roll and setting forth all arrears in rents and all
prepayments of rents.

(e)            Permits. Seller shall deliver, to the extent in the possession of
Seller: original copies of all certificates, licenses, permits, authorizations
and approvals issued for or with respect to the Property by governmental
authorities having jurisdiction, except that photocopies may be substituted if
the originals are posted at the Property.

(f)            Assignment of Service Contracts. An assignment and assumption of
all assignable Service Contracts in form reasonably satisfactory to Buyer’s and
Seller’s counsel, except for those Service Contracts designated by Buyer for
termination in accordance with Section 5.03 hereof.

 

 

 


--------------------------------------------------------------------------------



 

 

(g)           Title Affidavits. Such affidavits as the Title Insurer may
reasonably require in order to omit from its title insurance policy all
requirements and exceptions, other than Permitted Exceptions, for (i) parties in
possession other than under the rights to possession granted under the Leases;
and (ii) mechanics’ liens.

(h)           Files. Seller shall deliver all of its files and records relating
to the Property to Buyer at the Property, except as to those records of a
proprietary nature as to which Seller shall make the same available, upon
reasonable prior notice, for copying, which obligation shall survive the
Closing.

(i)             Notices of Sales. Sufficient letters, executed by Seller,
advising the tenants under the Leases of the sale of the Property to Buyer and
directing that all rents and other payments thereafter becoming due under the
Leases be sent to Buyer or as Buyer may direct.

(j)             Non-Foreign Affidavit. Seller shall execute and deliver to Buyer
and Buyer’s counsel, at Closing such evidence as may be reasonably required by
Buyer to show compliance by Seller with the Foreign Investment and Real Property
Tax Act, IRC Section 1445(b)(2), as amended.

(k)           Seller’s Representation Certificate. The Seller’s Representation
Certificate duly executed by Seller as provided in Section 5 hereof in form
reasonably satisfactory to Buyer’s and Seller’s counsel.

(l)             Rent Roll. Seller shall deliver an updated Rent Roll,
re-certified to be true, complete and accurate.

(m)          Management Agreement Termination. A termination of the existing
management agreement, executed by the property manager.

(n)           Transfer Tax Declaration. Any transfer tax declaration required to
be filed in connection with the recording of the Deed.

(o)           Keys. Seller shall deliver all keys (including master keys and
duplicate keys) to the Property that are in Seller’s possession.

(p)           Closing Statement. A closing statement setting forth all
prorations and adjustments in accordance with Section 11 hereof, in form
reasonably acceptable to Buyer and Seller.

(q)           Authority. Evidence of the existence, organization and authority
of Seller and the authority of the person executing documents on behalf of
Seller reasonably satisfactory to Buyer and Title Insurer.

(r)            Other Documents. Any other documents required by this Agreement
to be delivered by Seller.

9.02        Seller’s Expenses. Seller shall pay its own counsel fees and
one-half (½) of: (a) all transfer taxes, deed stamps, state excise tax, sales
tax and documentary stamps relating to the

 

 

 


--------------------------------------------------------------------------------



 

sale transaction (if any); (b) title insurance premiums for a standard owner’s
title insurance policy; (c) recording fees; and (d) any escrow fees.

SECTION 10

BUYER’S CLOSING OBLIGATIONS

At the Closing, Buyer shall:

10.01      Payment of Purchase Price. Deliver to Seller, through the Escrow
Agent, the Purchase Price less the Deposit, as adjusted for (a) apportionments
under Section 11, and (b) any adjustments thereto required pursuant to the
express provisions of this Agreement.

10.02      Lease, Security Deposit and Service Contract Assumption. Deliver to
Seller assumption agreements signed by Buyer with respect to the performance by
Buyer of the landlord’s obligations under the Leases, Security Deposits and the
Service Contracts assumed by Buyer, in each case in respect of the period from
and after the Closing.

10.03

Recording Deed. Cause the Deed to be recorded, through the Escrow Agent.

10.04      Other Documents. Deliver any other documents required by this
Agreement to be delivered by Buyer.

10.05      Buyer’s Expenses. Buyer shall pay its own counsel fees, the costs of
architectural, engineering and other inspection and feasibility studies incident
to Buyer’s inspections, all survey costs, all costs relating to any mortgage
financing obtained by Buyer (including all transfer taxes, deed stamps,
documentary stamps and recording costs relating thereto), and all title
insurance endorsements required by Buyer and one-half (½) of: (a) all transfer
taxes, deed stamps, state excise tax, sales tax and documentary stamps relating
to the sale transaction (if any); (b) title insurance premiums for a standard
owner’s title insurance policy; (c) recording fees; and (d) any escrow fees.

SECTION 11

APPORTIONMENTS AND ADJUSTMENTS TO PURCHASE PRICE

The following apportionments shall be made between the parties at the Closing as
of the close of the business day prior to the Closing:

(a)            Buyer shall receive from Seller a credit for any rent and other
income under Leases collected by Seller before Closing that applies to any
period after Closing. Uncollected rent and other uncollected income shall not be
prorated at Closing. After Closing, Buyer shall apply all rent and income
collected by Buyer from a tenant, first to the month in which Closing occurred,
then to such tenant’s current monthly rental and then to arrearages in the
reverse order in which they were due, remitting promptly to Seller, any balance
properly allocable to Seller’s period of ownership. Buyer shall bill and use
commercially reasonable efforts to collect such rent arrearages in the ordinary
course of business, but shall not be obligated to engage a collection agency or
take legal action to collect any rent arrearages. Any

 

 

 


--------------------------------------------------------------------------------



 

rent or other income received by Seller after Closing which are owed to Buyer
shall be remitted to Buyer promptly after receipt for allocation and
disbursement as provided herein;

(b)           security deposits; it is the intent of the parties that all
refundable security deposits shown on the Rent Roll shall be transferred by
Seller to Buyer at Closing; provided, however, all non-refundable tenant fees
such as cleaning fees, redecorating fees and pet fees shall be retained by
Seller; on the Closing, Buyer shall in writing acknowledge receipt of and
expressly assume all Seller’s financial and custodial obligations with respect
to all such security deposits, it being the intent and purpose of this provision
that, at Closing, Seller will be relieved of all fiduciary and custodial
obligations, and that Buyer will assume all such obligations and be directly
accountable to the residents of the Property with respect to all such security
deposits; provided however, Seller shall indemnify and hold Buyer harmless from
all liabilities relating to the security deposits transferred to Buyer for the
period prior to the Closing;

(c)            there shall be no adjustment for wages, vacation pay, pension and
welfare benefits and other fringe benefits of all persons employed by Seller at
the Property; it being the intent of the parties that simultaneously with the
Closing, Seller shall terminate any existing management agreement and Buyer
shall have no liability or obligation with respect to any employee of Seller or
its management company prior to Closing;

(d)           real estate taxes and personal property taxes, water charges, and
sewer charges, if any, on the basis of the most recent billing period, as
reflected on the actual invoices/bills issued by the appropriate taxing
authority;

(e)            Seller shall receive a credit for utility deposits for any
utility accounts which are transferred to Buyer; and

(f)            prepayments paid by Seller under assigned Service Contracts,
provided there shall be no adjustment or proration for any initial inducement
payments made to Seller by providers of telephone, cable television, internet or
similar service providers.

If the Closing shall occur before a new tax rate or new assessed valuation is
fixed for the fiscal period in which Closing occurs, the apportionment of taxes
at the Closing shall be upon the basis of the tax rate or assessed valuation for
the preceding period, as applicable. Promptly after the new tax rate or new
assessed valuation is fixed, the apportionment of taxes shall be recomputed. Any
discrepancy resulting from such recomputation and any errors or omissions in
computing apportionments at the Closing shall be promptly corrected, which
obligation shall survive the Closing. If any operating expenses or other
prorations cannot conclusively be determined as of the date of Closing, then the
same shall be adjusted at Closing based upon the most recently issued bills thus
far and shall be re-adjusted within sixty (60) days after the Closing occurs.

SECTION 12

FAILURE TO PERFORM

12.01      Buyer’s Election. If Seller is unable to satisfy all of Seller’s
obligations as set forth in this Agreement, Buyer shall have the right to elect,
in its sole discretion, at the Closing,

 

 

 


--------------------------------------------------------------------------------



 

to accept such title as Seller can deliver to the Property in its then condition
and to pay therefor the Purchase Price without reduction or offset, in which
case Seller shall convey such title for such price.

12.02      Seller’s Default. If at the Closing, Seller is unable to satisfy all
of Seller’s obligations as set forth in this Agreement, and Buyer does not elect
to take title as provided in Section 12.01, Seller shall be in default under
this Agreement and all Deposits made hereunder shall be forthwith returned to
Buyer. In addition to the foregoing, if Buyer desires to purchase the Property
in accordance with the terms of this Agreement and Seller intentionally refuses
to perform Seller’s obligations hereunder, Buyer, at its option, and as Buyer’s
sole and exclusive remedy, shall have the right to compel specific performance
by Seller hereunder in which event any Deposit made hereunder shall be delivered
to Seller at Closing and credited against the Purchase Price.

12.03      Buyer’s Default. The parties acknowledge that in the event of Buyer’s
failure to fulfill its obligations hereunder it is impossible to compute exactly
the damages which would accrue to Seller in such event. The parties have taken
these facts into account in setting the amount of the Deposit, required pursuant
to Section 2.04, and hereby agree that: (a) such amount together with the
interest earned thereon is the pre-estimate of such damages which would accrue
to Seller; (b) such amount represents damages and not any penalty against Buyer;
and (c) if this Agreement shall be terminated by Seller by reason of Buyer’s
failure to fulfill Buyer’s obligations hereunder, the Deposit together with the
interest thereon shall be Seller’s full and liquidated damages in lieu of all
other rights and remedies which Seller may have against Buyer at law or in
equity.

12.04      Cure. If either Buyer or Seller fails to perform any of their
respective obligations under this Agreement (excluding the closing obligations
under Sections 9 and 10 hereof), the non-defaulting party shall give written
notice to the defaulting party specifying such default and, except as to
defaults which occur as of Closing, the defaulting party shall not be in default
under this Agreement unless the defaulting party fails to cure such default
within five (5) days after the delivery by the non-defaulting party of said
written notice. Notwithstanding anything in the foregoing sentence to the
contrary, if either party is in default of their respective closing obligations
under Sections 9 and 10 hereof, the non-defaulting party shall not be required
to deliver notice and the defaulting party shall not be entitled to a cure
period with respect to a default of any closing obligation under said Sections.

SECTION 13

BROKERAGE FEES

13.01      Brokerage Fees. Seller and Buyer mutually represent and warrant that
The Jackson Group (“Broker”) is the only broker with whom they have dealt in
connection with this purchase and sale and that neither Seller nor Buyer knows
of other any broker who has claimed or may have the right to claim a commission
in connection with this purchase and sale. The commission of the Broker shall be
paid by Buyer pursuant to a separate agreement at Closing, but Buyer shall be
obligated to pay such commission only if, as and when the Deed is recorded and
not otherwise. In any event, Seller shall have no obligation to pay a brokerage
commission

 

 

 


--------------------------------------------------------------------------------



 

to Broker. Seller and Buyer shall indemnify and defend each other against any
costs, claims or expenses, including reasonable attorneys’ fees, arising out of
the breach on their respective parts of any representations, warranties or
agreements contained in this Section. Buyer acknowledges and agrees that Broker
is not authorized by Seller to make, and Broker has not at any time made, any
representation or warranty of any kind or character, express or implied, with
respect to Seller or the Property. The representations and obligations under
this Section shall survive the Closing or, if the Closing does not occur, the
termination of this Agreement.

SECTION 14

NOTICES

14.01      Effective Notices. All notices under this Agreement shall be in
writing and shall be delivered personally or shall be sent by Federal Express or
other comparable overnight delivery courier, addressed as set forth at the
beginning of this Agreement or by telecopier to the telecopier number as set
forth at the beginning of this Agreement. Notices shall be deemed effective,
when so delivered. Copies of all such notices to Buyer shall be sent to Brian J.
Sherr, Esq., Greenberg Traurig, P.A., 401 East Las Olas Boulevard, Suite 2000,
Fort Lauderdale, Florida 33301, Telecopier No. 954-765-1477, and copies of all
such notices to Seller shall be sent to Joel H. Sirkin, Esq., Wilmer Cutler
Pickering Hale and Dorr LLP, 60 State Street, Boston, Massachusetts 02109,
Telecopier No. 617-526-5000, and to Scott D. Spelfogel, Senior Vice President
and General Counsel, The Berkshire Group, One Beacon Street, Suite 1500, Boston,
Massachusetts 02108, Telecopier No. 617-556-1408..

SECTION 15

LIMITATIONS ON SURVIVAL

15.01      Representations and Warranties. Except as otherwise expressly
provided in this Agreement, no representations, warranties, covenants or other
obligations of Seller set forth in this Agreement shall survive the Closing, and
no action based thereon shall be commenced after Closing. The representations,
warranties, covenants and other obligations of Seller set forth in Section 5
shall survive until six (6) months after the Closing, and no action based
thereon shall be commenced more than six (6) months after the Closing.

15.02      Merger. The delivery of the Deed by Seller, and the acceptance and
recording thereof by Buyer, shall be deemed the full performance and discharge
of each and every obligation on the part of Seller to be performed hereunder and
shall be merged in the delivery and acceptance of the Deed, except as provided
in Section 15.01 and except for such other obligations of Seller which are
expressly provided herein to survive the Closing.

SECTION 16

MISCELLANEOUS PROVISIONS

16.01      Assignment. Buyer shall be entitled to assign this Agreement and its
rights hereunder to a corporation, general partnership, limited partnership,
limited liability company or other lawful entity provided such entity, shall be
controlled by, controlling or under the common

 

 

 


--------------------------------------------------------------------------------



 

control with Buyer (“Assignee”). In the event of such an assignment of this
Agreement to Assignee (a) Buyer shall notify Seller promptly, (b) Buyer and
Assignee shall be jointly and severally liable under this Agreement from and
after such assignment, (c) Assignee shall assume all obligations of Buyer under
this Agreement and (d) from and after any such assignment the term “Buyer” shall
be deemed to mean the Assignee under any such assignment.

16.02      Limitation of Seller’s Liability. No shareholders, partners or
members of Seller or Buyer, nor any of its or their respective officers,
directors, agents, employees, heirs, successors or assigns shall have any
personal liability of any kind or nature for or by reason of any matter or thing
whatsoever under, in connection with, arising out of or in any way related to
this Agreement and the transactions contemplated herein, and Buyer and Seller,
as applicable, hereby waive for itself and anyone who may claim by, through or
under Buyer or Seller, as applicable, any and all rights to sue or recover on
account of any such alleged personal liability.

Notwithstanding anything set forth in this Agreement to the contrary, Buyer
agrees that Seller shall have no liability to Buyer for any breach of Seller’s
covenants, agreements, representations or warranties hereunder or under any
other agreement, document, certificate or instrument delivered by Seller to
Buyer unless the valid claims for all such breaches collectively aggregate more
than Twenty-Five Thousand and 00/100 Dollars ($25,000.00), in which event the
full amount of such valid claims shall be actionable, up to the cap set forth in
the following sentence. Further, Buyer agrees that any recovery against Seller
for any breach of Seller’s covenants, agreements, representations and warranties
hereunder or under any other agreement, document, certificate or instrument
delivered by Seller to Buyer, or under any law applicable to the Property or
this transaction, shall be limited to Buyer’s actual damages not in excess of
Five Hundred Thousand and 00/100 Dollars ($500,000.00) in the aggregate and that
in no event shall Buyer be entitled to seek or obtain any other damages of any
kind, including, without limitation, consequential, indirect or punitive
damages.

16.03      Integration. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior agreements, understandings, representations and
statements, oral or written, are merged into this Agreement. Neither this
Agreement nor any provision hereof may be waived, modified, amended, discharged
or terminated except by an instrument signed by the party against whom the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

16.04      Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the state in which the Property is located.

16.05      Captions. The captions in this Agreement are inserted for convenience
of reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.

16.06      Bind and Inure. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

 

 


--------------------------------------------------------------------------------



 

 

16.07      Drafts. This Agreement shall not be binding or effective until
properly executed and delivered by both Seller and Buyer. The delivery by Buyer
to Seller of an executed counterpart of this Agreement shall constitute an offer
which may be accepted by the delivery to Buyer of a duly executed counterpart of
this Agreement and the satisfaction of all conditions under which such offer is
made, but such offer may be revoked by Buyer by written notice given at any time
prior to such acceptance and satisfaction.

16.08      Number and Gender. As used in this Agreement, the masculine shall
include the feminine and neuter, the singular shall include the plural and the
plural shall include the singular, as the context may require.

16.09      Attachments. If the provisions of any schedule or rider to this
Agreement are inconsistent with the provisions of this Agreement, the provisions
of such schedule or rider shall prevail. The Schedules attached are hereby
incorporated as integral parts of this Agreement.

16.10      Tax-Free Exchange. Buyer agrees to cooperate with Seller so that
Seller may dispose of the Property in a transaction intended to qualify in whole
or in part as a tax-deferred exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended. In order to implement such exchange, Seller
may assign its rights under this Agreement to a third party designated by Seller
to act as a qualified intermediary (as such phrase is defined in the applicable
Treasury regulations), and Buyer agrees to make all payments due hereunder to or
as may be directed in writing by such intermediary and to execute such
instruments as Seller may request in connection therewith; provided, however,
that Buyer shall not be required to incur any additional expense (unless Seller
agrees to reimburse Buyer for same at the Closing) or liability as a result of
such cooperation, exchange or assignment and Seller shall not be relieved of any
liability under this Agreement as a result of such assignment.

16.11      Calculation of Time. Wherever in this Agreement the calculation of a
period of time is required, if the date upon which the period ends falls on a
weekend day or a holiday, then such date shall be deemed to occur on the next
business day following such weekend day or holiday.

16.12       Radon Gas Disclosure. Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from your county public health unit.

16.13      Attorneys’ Fees and Costs. In connection with any litigation arising
out of this Agreement, the prevailing party shall be entitled to recover from
the other party all reasonable costs incurred by the prevailing party, including
the costs of its attorneys.

16.14      Waiver of Jury Trial. Buyer and Seller hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other, on or in respect of a matter whatsoever arising out of or in
any way connected with this Agreement.

 

 

 

 


--------------------------------------------------------------------------------



 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]



 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

SELLER:

WITNESS:

MCNAB-KC3 LIMITED PARTNERSHIP, a Massachusetts limited partnership

 

By: BIR-OP McNab Sub, L.L.C.,

its General Partner

 

/s/ Elaine Doughty                    

By:  /s/ Stephen C. Parthum                    

 

 

Stephen C. Parthum, Vice President

 

BUYER:

WITNESS:

BAY POMPANO BEACH, LLC, a Florida limited liability company

/s/ Ronald Kaan                          

By:  /s/ Valerie E. Kaan                              

 

 

Valerie E. Kaan, Managing Member

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

RECEIPT

The Purchase and Sale Agreement, together with Buyer’s Initial Deposit, has been
received by the Escrow Agent on this the _______ day of May, 2005, and the
Escrow Agent acknowledges the terms thereof and agrees to perform as Escrow
Agent in accordance therewith.

ESCROW AGENT:

LANDAMERICA TITLE

By:___________________________________

 

Name:_____________________________

 

 

Title:______________________________

 

 

 

 

 

 

 

 

 